REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to an imaging system.

[2]       The following is an examiner’s statement of reasons for allowance: Prior arts were found and applied in the previous actions. 

[3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “wherein the jitter specification is less than or equal to one or more of:
one microsecond;
fifty nanoseconds;
a duration of time required for the image sensor to read out one line of the pixel array;
a duration of time required for the image sensor to read out one pixel of the pixel
array; 
10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or
10% to 25% a duration of the readout period of the image sensor. ”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

[5]	Claims 1-11 and 13-28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488